Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 1 of 12 PageID #:
                                   3052




                    EXHIBIT 19
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 2 of 12 PageID #:
                                   3053


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    Sherman Division


    ED BUTOWSKY, in his Individual             )
    And Professional Capacities                )
                                               )
           Plaintiff,                          )
                                               )
    v.                                         )             Case No. 4:18-cv-00442-ALM
                                               )
                                               )
    DAVID FOLKENFLIK                           )
         et al                                 )
                                               )
           Defendants.                         )
                                               )


          PLAINTIFF’S OBJECTIONS AND RESPONSES
         TO DEFENDANTS’ SECOND INTERROGATORIES
                    AND THIRD REQUEST
              FOR PRODUCTION OF DOCUMENTS
           Plaintiff, Ed Butowsky (“Plaintiff”), by counsel, pursuant to Rules 26, 33 and 34

    of the Federal Rules of Civil Procedure (the “Rules”) and the Federal Rules of Evidence

    (“FRE”), hereby notes and preserves the following Objections and serves the following

    Responses to defendants, David Folkenflik, National Public Radio, Inc., Edith Chapin,

    Leslie Cook and Pallavi Gogoi (collectively, the “Defendants”), second interrogatories

    and third request for production of documents dated October 18, 2019 (hereinafter, the

    “Discovery Requests”).




                                               1
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 3 of 12 PageID #:
                                   3054


                                       General Objections

           1.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests exceed the scope of discovery permitted under Rules 26, 33

    and 34 of the Rules.

           2.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests seek the production and/or disclosure of information

    protected by the attorney-client privilege and/or work-product doctrines. Subject to and

    without waiving the privilege as to any document, Plaintiff represents that the only

    information and documents being withheld are communications between Plaintiff and

    legal counsel in this action (Mr. Biss and Mr. Clevenger), documents prepared in

    anticipation of this litigation, and work-product of Plaintiffs’ legal counsel.       The

    privileged materials consist almost entirely of email communications between Plaintiff

    and his counsel and legal analysis of claims and defenses prepared by counsel. Plaintiff

    does not intend produce a privilege log as to these documents, unless requested to do so

    by counsel for Defendants.

           3.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests seek the production and/or disclosure of information

    protected by the marital/spousal privilege.

           4.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests seek the production and/or disclosure of confidential

    information and sensitive personal and/or financial information and material that is not

    generally known to the public and that is the subject of efforts by Plaintiff that are

    reasonable under the circumstances to maintain the confidentiality of such material.



                                                  2
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 4 of 12 PageID #:
                                   3055


    Plaintiff will produce all “CONFIDENTIAL” or “COUNSEL’S EYES ONLY”

    information in accordance with the terms and conditions of the Stipulated Protective

    Order or as ordered by the Court.

            5.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests seek to elicit inadmissible opinion evidence and/or hearsay

    or call for Plaintiff to speculate or are duplicative.

            6.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the information requested is not in Plaintiff’s possession or control, but is in the

    possession and control of others.

            7.      Plaintiff objects to the Discovery Requests (including the definitions and

    instructions that accompany the Discovery Requests) on the ground that the Discovery

    Requests are vague, confusing, argumentative, overly broad, and unduly burdensome.

            8.      Plaintiff objects to the Discovery Requests to the extent that the Discovery

    Requests require Plaintiff to create documents for the Defendants or to take action not

    required by Rules 26 and 36 of the Federal Rules of Civil Procedure.



                                        Continued on Next Page




                                                    3
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 5 of 12 PageID #:
                                   3056


                                  Answer to Second Interrogatories

       INTERROGATORY NO. 14:

       Identify all special damages, including any realized or liquidated direct pecuniary loss, that you

       incuned as a result of the Defendants ' alleged business disparagement.


           ANSWER:                    Although the Discovery Requests do not define the term

    “special damages”, the term has been construed by Texas Courts as “those elements of

    damages that are the natural, but not the necessary, consequence of defendant’s conduct,

    and usually stem from the particular circumstances of the cases.” See NTBS Storage and

    Retrieval, Inc. v. Kardex, 2001 WL 238110, at *1 (N.D. Tex. 2001) (citing 5 Charles

    Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1310 (1990)).

           “Proof of special damages is an essential part of the plaintiffs' cause of action for
           business disparagement. The requirement goes to the cause of action itself and
           requires that plaintiff ‘establish pecuniary loss that has been realized or liquidated
           as in the case of specific lost sales.’ W. Keeton, Prosser and Keeton on the Law of
           Torts, § 128 at 971 (5th Ed.1984). Furthermore, the communication must play a
           substantial part in inducing others not to deal with the plaintiff with the result that
           special damage, in the form of the loss of trade or other dealings, is established.
           Id. at 967; Restatement (Second) of Torts § 632 (1977)).”

    Hurlbut v. Gulf Atlantic Life Ins. Co., 749 S.W.2d 762, 767 (Tex. 1987); id. Super-

    Sparkly Safety Stuff, LLC v. Skyline USA, Inc., 2019 WL 4860959, at * 4 (N.D. Tex.

    2019) (“Skyline states that Super-Sparkly’s communications caused at least one of its

    existing customers to stop buying its products – a business-related pecuniary loss”).

           Based upon this definitional framework, Plaintiff suffered the following special

    damages as a result of Defendants’ business disparagement:

           ●        Loss of specific clientele (to be identified);

           ●        Loss of specific prospective economic advantage in the amount of

    $30,000,000 (name of specific customer to be identified);

                                                       4
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 6 of 12 PageID #:
                                   3057


           ●       Loss of income and profits from Chapwood (in a sum certain to be

    determined);

           ●       Loss of business reasonably expected and historically achieved as a result

    of appearances on television and radio (in a sum certain to be determined);

           ●       Injury to business, professional and trade reputation in the amount of

    $10,000,000.00.



                                    V-E-R-I-F-I-C-A-T-I-O-N

           I have reviewed the above Interrogatory Answers and I swear or affirm that the

    answers are truthful and accurate to the best of my knowledge and belief based upon

    documents and information in my possession and control, based upon my personal

    observations, memory, and experiences, and based upon documents believed to be in the

    possession, custody and control of others.

           In accordance with 28 U.S.C. § 1746, I declare, certify, verify, and state under

    penalty of perjury that the foregoing is true and correct.

           Executed in Plano, Texas on December ___, 2019.




                                           /s/
                                           ED BUTOWSKY




                                                  5
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 7 of 12 PageID #:
                                   3058


                   Response to Third Request for Production of Documents

           Instead of proceeding sequentially, Defendants’ third request for production of

    documents begins with “Request For Production No. 1”.                     Plaintiff will follow

    Defendant’s format.

           Responding to each numbered Request, Plaintiff states:

      REQUEST FOR PRODUCTION NO. 1:

      All documents, including correspondence, electronically stored information, emails, video and

      audio recordings, voicemail, and text messages , constituting or reflecting communications

      between You on the one hand, and Sally Davis on the other, including but not limited to the

      correspondence alleged in Footnote 4 of the Second Amended Complaint.


           ANSWER:                  See the following email:




    Ms. Davis will not do business with Plaintiff, but decided to keep her business at

    Chapwood with Kim Sams. Plaintiff does not intend to call Ms. Davis as a witness at

    trial, and has supplemented his Rule 26(a)(1) disclosures to remove her from the list of

    potential witnesses in this case.


                                                    6
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 8 of 12 PageID #:
                                   3059



      REQUEST FOR PRODUCTION NO. 2:

      All documents, including correspondence, electronically stored information, emails, video and

       audi o recordings, voicemail, and text messages, constituting or reflecting communications

       between Seymour Hersh on the one hand, and anyone, including but not limited to Malia

       Zi1mnennan, on the other, including the correspondence alleged in Footnote 6 of the Second

       Amended Complaint.


           ANSWER:                   https://www.youtube.com/watch?v=giuZdBAXVh0.



      REQUEST FOR PRODUCTION NO. 3:

      All documents, including correspondence, electronically stored information, emails, video and

      audio recordings, voicemail, and text messages, that support Your allegation in Footnote 7 of the

      Second Amended Complaint that "Wheeler is the one who investigated the matter [of the murder

      of Seth Rich] and came up with the theory that Seth Rich' s murder was not the result of a botched

      robbery" (emphasis in original).


           ANSWER:                   In response to this Request, Plaintiff identifies the

    following documents: Wheeler’s contract with the Riches; Wheeler’s communications

    with the Riches; all documents obtained and created by Wheeler in the course of and in

    connection with his investigation, including interview notes, records of conversations,

    memoranda, reports, emails, text messages, and iMessages. Specifically, the following

    text message directly supports the allegations in Footnote 7 and in ¶¶ 72-87 of the SAC:




                                                      7
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 9 of 12 PageID #:
                                   3060




                                       8
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 10 of 12 PageID #:
                                    3061



       REQUEST FOR PRODUCTION NO. 4:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, or transcripts constituting, reflecting, or relating to the alleged conference calls
       taking place on "May 10, 2017 (10:30 am), May 11 , 2017 (9:52 am and 10:12 am) , and May 15,

       2017 (11 :22 am and 1: 13 am)," referenced in~ 13 7 of the Second Amended Complaint.


            ANSWER:                     All documents will be produced.




        REQUEST FOR PRODUCTION NO . 5:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings , or transcripts constituting, reflecting, relating to, or supporting your allegations

        in Plaintiffs Second Amended Complaint,         ~~    168-169 that Katlu·yn Murdock requested, for

        political reasons, that Fox pull the Zimmerman article.


            ANSWER:                     None.



                                             Reservation of Rights

            Plaintiff reserves the right to amend and/or supplement his Objections, Answers

     and Responses to Defendants’ Second Interrogatories and Third Request for Production

     of Documents.



     DATED:           December 2, 2019




                                                          9
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 11 of 12 PageID #:
                                    3062


                            ED BUTOWSKY,
                            In his Individual and Professional Capacities



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   Ty Clevenger, Esquire
                                   Texas Bar No. 24034380
                                   P.O. Box 20753
                                   Brooklyn, NY 11202-0753
                                   (979) 985-5289
                                   (979) 530-9523 (Fax)
                                   Email: tyclevenger@yahoo.com

                                   Counsel for the Plaintiff




                                          10
Case 4:18-cv-00442-ALM-CMC Document 87-20 Filed 01/15/20 Page 12 of 12 PageID #:
                                    3063


                                CERTIFICATE OF SERVICE

            I hereby certify that on December 2, 2019 a copy of the foregoing was emailed in

     PDF to counsel for the Defendants.




                                 By:      /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff




                                                11
